Citation Nr: 0319190	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran's 
claim for service connection for residuals of a low back 
injury and assigned a 20 percent rating.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

REMAND

In March 2003, the Board ordered further development of this 
case and sent it to the Board's Evidence Development Unit 
(EDU) to schedule the veteran for a VA examination to obtain 
a medical opinion concerning the severity of his low back 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, the Board could 
direct its own personnel to undertake the action essential 
for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a) because 38 
C.F.R. § 19.9(a)(2) denies appellants "one review on appeal 
to the Secretary" when the Board considers additional 
evidence without having to remand the case to the 
agency of original jurisdiction (AOJ)-which, here, is the 
RO, for initial consideration and without having to obtain 
the veteran's waiver.

Following the Federal Circuit's decision in the DAV case, 
VA's General Counsel issued a precedent opinion in response 
concluding the DAV holding did not prohibit the Board from 
developing evidence in a case before it-provided the Board 
does not adjudicate the claim based on any new evidence it 
obtains unless the veteran waives his right to have the 
evidence initially considered by the RO.  See VAOPGCPREC 1-03 
(May 21, 2003).  Based on this opinion, the Board continued, 
for a short time, to request development via the Board's EDU.  
And the veteran underwent his VA examination in June 2003.

More recently, though, in light of the Federal Circuit's 
decision in the DAV case and other policy considerations, VA 
determined that the RO would resume all development 
functions.  So, aside from the limited class of development 
functions the Board is statutorily permitted to carry out, 
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development 
from this point on will be conducted by the RO under the 
guidance and direction of the Veterans Benefits 
Administration (VBA).

The veteran has not waived his right to have the findings 
from his recent June 2003 VA examination initially considered 
by the RO.  And absent his waiver, the Board does not have 
authority to consider this evidence in the first instance.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  Notify the veteran of the results of 
his recent June 2003 VA examination and 
give him an opportunity to submit 
additional medical and other evidence in 
response.

2.  Also notify the veteran of the new, 
revised rating criteria of 38 C.F.R. 
§ 4.71a, DC 5293, for intervertebral disc 
syndrome (IVDS).  These new criteria took 
effect on September 23, 2002.

3.  Readjudicate the claim in light of 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


